


Exhibit 10.16
EXECUTION COPY


SEPARATION AGREEMENT AND GENERAL RELEASE


THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made and
entered into as of May 29, 2014, by and between BOYD P. GENTRY (“Executive”), on
behalf of himself, his agents, attorneys, assigns, heirs, executors,
administrators, beneficiaries and personal and legal representatives, and ADCARE
HEALTH SYSTEMS, INC., a Georgia corporation (the “Company”), on behalf of its
agents, attorneys, assigns, employees, successors, predecessors, officers,
directors, shareholders and subsidiary and related companies. The Company and
Executive are referred to in this Agreement, collectively, as the “parties” and,
each individually, as a “party.”
W I T N E S S E T H:


WHEREAS, Executive has heretofore served as the Company’s Chief Executive
Officer and President and as a member of the Company’s Board of Directors (the
“Board”);


WHEREAS, the Company and Executive each desire to enter into this Agreement to
set forth in writing the terms and conditions of Executive’s separation from the
Company, its subsidiaries and affiliates; and


WHEREAS, the Company and Executive seek to fully and finally settle all actual
or potential differences or claims, whether or not now known, on the terms set
forth in this Agreement;


NOW, THEREFORE, in consideration of the premises and of the promises and
agreements hereinafter set forth, the parties hereto, intending to be legally
bound, do hereby agree as follows:


Section 1.Separation; Separation Date. In order to effect such separation,
Executive hereby resigns his position as a member of the Board and his position
as the Company’s Chief Executive Officer and President, and all other positions
Executive holds with the Company, its subsidiaries and affiliates, effective as
of 12:01 a.m. on June 1, 2014 (the “Separation Date”). The Company hereby
accepts such resignation as of the Separation Date.


Section 2.Payments and Benefits. The parties agree that the following shall
constitute all of the financial obligations of the Company, its subsidiaries and
affiliates due to Executive in connection with Executive’s employment with the
Company and termination of such employment:


2.1    Severance Pay. Unless Executive shall have revoked this Agreement as set
forth in Section 4(d) of this Agreement: (i) on June 9, 2014, the Company shall
deposit, or cause to be deposited, by wire transfer of immediately available
funds, into the escrow account of Hughes, White, Kralicek, P.C., the “Escrow
Agent” identified in the Escrow Agreement entered into between Executive,
Company and the Escrow Agent, a true and correct copy of which is attached
hereto as Exhibit 1 and incorporated herein by reference (the “Escrow
Agreement”), the sum of $452,500.00,



--------------------------------------------------------------------------------




less estimated applicable withholding and authorized deductions (the “Initial
Deposit”); and (ii) the Company shall deposit, or cause to be deposited, by wire
transfer of immediately available funds, into the escrow account of the Escrow
Agent the sum of $33,750.00 per month, less estimated applicable withholding and
authorized deductions, for ten consecutive months, with (x) the first monthly
deposit to be deposited into the escrow account of the Escrow Agent on or before
July 1, 2014, (y) the next eight monthly deposits to be deposited into the
escrow account of the Escrow Agent on or before the first business day of each
the next eight consecutive months beginning August 1, 2014; and (z) the final
monthly deposit to be deposited into the escrow account of the Escrow Agent on
or before April 1, 2015 (collectively, the “Monthly Deposits”). Amounts will be
released from the escrow and paid to Executive in accordance with the schedule
of disbursements in the Escrow Agreement. The Company will remit the applicable
taxes to the applicable taxing authorities at the applicable times Executive is
scheduled to receive disbursements in accordance with the schedule of
disbursements from the Escrow Agreement. The Company’s obligation under this
Section 2.1 to make the Initial Deposit or any Monthly Deposit shall be
satisfied when the Company deposits, or causes to be deposited, with the Escrow
Agent in accordance with the terms of the Escrow Agreement, the amount on
Schedule I to the Escrow Agreement set forth opposite the date on which the
Initial Deposit or such Monthly Deposit, as applicable, is to be made; provided,
however, that the Company’s obligation to make a Monthly Deposit on any
Adjustment Date (as defined in the Escrow Agreement) is also satisfied if the
Company deposits, or causes to be deposited, with the Escrow Agent in accordance
with the terms of the Escrow Agreement such amount as may be determined by the
Company in accordance with the adjustment procedure set forth in Section 2 of
the Escrow Agreement.


2.2     Consultancy Period. From the Separation Date through August 31, 2014
(the “Consultancy Period”), Executive agrees to make himself available to advise
and consult with the Company and to respond to appropriate inquiries regarding
such matters pertaining to the Company’s business as may, from time to time, be
reasonably requested of Executive by the Company’s Chairman of the Board or his
designee who is reasonably acceptable to Executive (the “Consulting Services”).
For purposes of this Agreement, Consulting Services shall include, without
limitation, Executive’s cooperation and assistance in the defense of the
Company’s interests in any pending or threatened litigation and any other
administrative or regulatory proceeding which currently exists now or which may
arise in the future and involve the conduct of the Company’s business activities
during the period of Executive’s employment with the Company. Notwithstanding
the foregoing: (i) the Consulting Services shall be limited to executive-level
services comparable in scope to those previously performed by Executive for or
on behalf of the Company; (ii) shall not exceed forty (40) hours per month in
duration; (iii) shall be performed by Executive telephonically (unless
specifically requested by the Company’s Chairman of the Board or his designee
who is reasonably acceptable to Executive); (iv) shall not unreasonably
interfere with Executive’s other business and personal obligations; and (v)
shall not require the disclosure to the Executive of any material non-public
information. Executive shall be entitled to reimbursement by the Company for any
reasonable out-of-pocket expenses incurred by Executive in connection with the
performance of the Consulting Services during the Consultancy Period, including
Executive’s travel to Atlanta, Georgia. After the termination of the Consultancy
Period, Executive agrees to provide such additional Consulting Services as the
Company may reasonably request, and the Company agrees to pay Executive for such
additional services at a rate of $200.00

2

--------------------------------------------------------------------------------




per hour and to reimburse Executive for any reasonable out-of-pocket expenses
incurred by Executive in connection with the performance of such additional
services.


2.3     Equity Awards. The Company and Executive acknowledge that: (i) Executive
is a participant in the AdCare Health Systems, Inc. 2011 Stock Incentive Plan
(the “Incentive Plan”), and the Company and Executive have entered into certain
agreements evidencing awards granted pursuant to the Incentive Plan
(collectively, the “Incentive Plan Awards”), including, without limitation, that
certain Restricted Stock Agreement between the Company and Executive effective
June 1, 2012 (the “Restricted Stock Award Agreement”); and (ii) the Company and
Executive have entered into that certain Warrant To Purchase Shares of Common
Stock of AdCare Health Systems, Inc. (No. ASW185), as of January 10, 2011 (the
“Warrant” and, together with the Incentive Plan Awards, the “Awards”). The
Company and Executive agree that nothing in this Agreement shall: (x) alter,
modify or change the terms or provisions of the Awards with respect to vesting,
exercisability or otherwise; or (y) impose any additional restrictions or
limitations on Executive’s resale of the shares of the Company’s common stock
(the “Common Stock”) underlying the Awards beyond such limitations and
restrictions imposed by the terms and provisions of the Awards or the Incentive
Plan, the federal or state securities laws or other applicable law. The Company
further acknowledges and agrees that the restricted Common Stock underlying the
Restricted Stock Award Agreement will vest on June 1, 2015.


2.4    Continuation of Benefits. If permitted pursuant to applicable law and the
terms of the Company’s medical, dental, disability and life insurance programs
and any other employee benefit plan in which Executive and his family (the
“Covered Persons”) participated immediately prior to the Separation Date
(collectively, the “Company Benefit Plans”), then the Company shall arrange for
the Covered Persons to continue to participate (excluding participation through
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)) in the Company
Benefit Plans for a period of twenty-four (24) months after the Separation Date
(the “Benefit Continuation Period”), on substantially the same terms and
conditions in effect for the Covered Persons (including any required
contribution) immediately prior to the Separation Date. If, however, applicable
law or the terms of any Company Benefit Plan do not permit the Covered Persons
to participate in such plan (excluding participation through COBRA) after the
Separation Date, then the Company shall pay to Executive an amount each month
during the Benefit Continuation Period equal to the Company’s cost of coverage
under such plan for similarly situated officers and their families
(collectively, the “Monthly Benefit Payments”). The Monthly Benefit Payments
shall be payable on or before the last business day of each month during the
Benefit Continuation Period, with the first monthly payment payable on or before
June 30, 2014. Notwithstanding the foregoing, any obligation of the Company
under this Section 2.4 to provide coverage for the Covered Persons under any
Company Benefit Plan, or to make Monthly Benefit Payments to Executive, shall
cease immediately, with respect to each Covered Person and each Company Benefit
Plan, upon such time as such Covered Person becomes eligible to be covered by an
insurance program or other arrangement of a subsequent employer of Executive
which is comparable to such Company Benefit Plan. Executive agrees to notify the
Company promptly when he begins employment with another employer and when he
becomes eligible to participate in any benefit or other welfare plan, program or
arrangement of such employer.



3

--------------------------------------------------------------------------------




2.5     Payment of Accrued PTO. Unless Executive shall have revoked this
Agreement as set forth in Section 4(d) of this Agreement, on June 11, 2014, the
Company shall pay to Executive the amount of $9,615.00, which Executive and the
Company acknowledge and agree represents the value of all of Executive’s accrued
vacation days and other accrued paid time off consistent with the Company’s
practice and policy.


Section 3.    Mutual Non-Disparagement; Public Announcement and Filings.
Executive agrees to not disparage or make derogatory statements, orally or in
writing, regarding the Company or its products, services, agents,
representatives, directors, officers, shareholders, attorneys, employees,
vendors, affiliates, successors or assigns, or any person acting by, through,
under or in concert with any of them. The Company agrees not to, and agrees to
ensure that its executive officers and directors do not, disparage or make
derogatory statements, orally or in writing, regarding the Executive. If
Executive directs prospective employers to contact the Company, then the Company
will respond by only confirming Executive’s job title and dates of employment.
Notwithstanding the foregoing, nothing in this Section 3 shall prohibit the
Company or Executive from: (i) providing truthful information in response to an
inquiry by the Securities and Exchange Commission or any other government
agency, a subpoena or other legal process; or (ii) refusing to answer any
question(s) posed by any third party. The requirements of this Section 3 will
not apply to any statements: (x) that Executive makes addressing any derogatory
or disparaging statements made by the Company (in its formal public statements),
its executive officers and/or its directors regarding Executive or Executive’s
performance as an employee of the Company so long as Executive’s statements are,
in the reasonable, good faith judgment of Executive, true and extend no further
than addressing such statements by the Company, its executive officers or
directors; or (y) that the Company (in its formal public statements), its
executive officers and/or its directors make addressing any derogatory or
disparaging statements made by Executive so long as the Company’s, its executive
officers’ and/or its directors’ statements are, in the reasonable, good faith
judgment of the person making the statement, true and extend no further than
addressing such statements by Executive. Executive will be afforded an
opportunity to provide input regarding the Company’s public announcements and
filings with respect to this Agreement, which input will be considered in good
faith, but the Board will retain final authority over the content of such
announcements and filings.


Section 4.     Executive’s General Release and Covenant Not to Sue.


(a)In exchange for the consideration provided by the Company pursuant to this
Agreement, Executive hereby releases, acquits, withdraws, retracts and forever
discharges any and all claims, manner of actions, causes of action (in law or in
equity), suits, judgments, debts, liens, contracts, agreements, promises,
liabilities, demands, damages, losses, costs, expenses or disputes, known or
unknown, fixed or contingent, directly or indirectly, personally or in a
representative capacity, against the Company or any of its agents, attorneys,
assigns, employees, successors, predecessors, officers, directors, shareholders,
and parent, subsidiary or related companies (the “Company Released Parties”), by
reason of any act, omission, matter, cause or thing whatsoever, from the
beginning of time to, and including, the date of execution of this Agreement,
whether based on a constitution, statute, regulation, agreement or the common
law, to the extent such release is permitted as a matter of law (the “Company
General Release”); provided, however, nothing herein

4

--------------------------------------------------------------------------------




shall release the Company Released Parties from the Company’s obligations under
this Agreement. The Company General Release includes, but is not limited to, all
claims, manner of actions, causes of action (in law or in equity), suits or
requests for attorneys’ fees and/or costs under the Employment Agreement between
the Company and Executive effective January 10, 2011, as subsequently amended;
the Employee Retirement Income Security Act of 1974; Title VII of the Civil
Rights Act of 1964 as amended; the Age Discrimination in Employment Act of 1967
(“ADEA”); the Older Worker’s Benefits Protection Act (“OWBPA”); the Americans
with Disabilities Act; the Rehabilitation Act of 1973; the Family and Medical
Leave Act; the anti-retaliation provisions of the Fair Labor Standards Act; the
Equal Pay Act; the Pregnancy Discrimination Act; COBRA; the Occupational Safety
and Health Act; the National Labor Relations Act; the Genetic Information
Nondiscrimination Act of 2008; 42 U.S.C. §§ 1981 through 1988; any federal,
state or local law regarding retaliation for protected activity or interference
with protected rights; and any state or local law, including, but not limited
to, the Georgia AIDS Confidentiality Act; Georgia’s Law Regarding Equal Pay,
O.C.G.A. § 34-5-1 et seq.; the Georgia Equal Employment for Persons with
Disabilities Code, O.C.G.A. § 34-6A-1 et seq.; Georgia’s Law Regarding Age
Discrimination, O.C.G.A. § 34-1-2; Georgia’s law relating to prohibited conduct
of employers with respect to employees who are required to attend judicial
proceedings, O.C.G.A. § 34-1-3; Georgia’s law relating to military leave and
reemployment, O.C.G.A. § 38-2-280; the Georgia Constitution; and all claims
under Georgia public policy or common law including, but not limited to, common
law claims of outrageous conduct, intentional or negligent infliction of
emotional distress, negligent hiring, breach of contract, breach of the covenant
of good faith and fair dealing, promissory estoppel, negligence, wrongful
termination of employment, interference with employment relationship, civil
rights, fraud and deceit and all other claims of any type or nature, including,
without limitation, all claims for damages, wages, compensation, vacation,
reinstatement, medical expenses, punitive damages, and claims for attorneys’
fees. Executive and the Company intend that the Company General Release shall
discharge all claims against the Company and all other Company Released Parties
to the full and maximum extent permitted by law. The Company General Release
does not prevent the filing of an administrative charge with the Equal
Employment Opportunity Commission, although Executive waives any right to
monetary relief related to such charge. Executive and the Company further agree
that, to the extent that the waiving of certain claims is prohibited as a matter
of law, this Agreement is not intended to waive any such claims.


(b)Executive represents that he has not filed or permitted to be filed against
the Company or any of the Company Released Parties, individually or
collectively, any lawsuits, charges or proceedings (including any arbitrations),
and Executive covenants and agrees not to do so at any time hereafter with
respect to the claims released pursuant hereto. Executive agrees to indemnify,
defend, and hold the Company and the Company Released Parties harmless from all
costs and expenses, including, without limitation, attorney’s fees, incurred by
the Company or any of the Company Released Parties arising from the defense of
any lawsuit or proceeding with respect to the claims released pursuant to this
Agreement, unless Executive’s action is based on the ADEA or the OWBPA, in which
case the payment of costs and expenses, including, without limitation,
attorney’s fees, are governed by federal law.


(c)Executive acknowledges and agrees that, in regard to Executive’s release and
waiver of claims under the ADEA and the OWBPA, as set forth in Section 4(a) of
this Agreement,

5

--------------------------------------------------------------------------------




Executive was informed that Executive does not waive any rights or claims that
may arise after the date this Agreement is executed and that Executive has
twenty‑one (21) days after receiving this Agreement within which to consider
this Agreement. If Executive executes this Agreement before the end of such
twenty‑one (21)‑day period, then Executive acknowledges that Executive’s
decision to do so was knowing, voluntary and not induced by fraud,
misrepresentation or a threat to withdraw, alter or provide different terms
prior to the expiration of such twenty‑one (21)‑day period. Executive further
acknowledges that this Agreement is effective and enforceable against Executive
upon Execution’s execution hereof, subject to Executive’s revocation of this
Agreement in accordance with Section 4(d) of this Agreement. Executive further
understands and acknowledges that this Agreement is not enforceable or effective
until the period in Section 4(d) of this Agreement has expired and that, if
Executive revokes this Agreement, Executive will lose all benefits under this
Agreement, including, without limitation, the payments and benefits contemplated
by Section 2 of this Agreement.


(d)Executive understands that Executive has seven (7) days following Executive’s
execution of this Agreement to revoke this Agreement. Executive further
understands that, if Executive elects to revoke this Agreement, Executive must
provide notice to the Company as set forth in Section 9.9 hereof within the
applicable period for revocation.


Section 5.     Company’s Release of Claims Against Executive. Subject to the
effectiveness of the Company General Release set forth in Section 4(a) of this
Agreement, the Company, for itself and its agents, attorneys, assigns,
employees, successors, predecessors, officers, directors, shareholders, and
parent, subsidiary or related companies, releases Executive from any claims
against Executive that the Company is aware of at the time of the execution of
this Agreement by the Executive, except for any claim relating to fraud or
criminal matters; provided, however, that nothing in this Agreement shall
release Executive from his obligations under this Agreement. The Company
acknowledges, represents, and warrants that as of the date of the execution of
this Agreement the Company has no knowledge of, nor any information suggesting,
any claim against Executive relating to fraud or any criminal matter.


Section 6.    Additional Acknowledgements, Representations and Warranties.


6.1    Executive hereby represents and warrants to the Company and acknowledges
that:


(a)This Agreement is the result of a compromise and shall never at any time or
for any purpose be construed as an admission by the Company of any liability,
and that the Company specifically disclaims any liability to Executive or to any
other person or entity.


(b)Executive has had full and adequate opportunity to discuss and consider
Executive’s claims. This Agreement is written in a manner that Executive
understands. Executive has been advised by virtue of the receipt of this
Agreement, and has had an opportunity to, consult with Executive’s attorney
prior to deciding whether to enter into this Agreement.



6

--------------------------------------------------------------------------------




(c)This Agreement and the promises, releases and covenants made in this
Agreement by Executive are granted in exchange for the consideration set forth
in Section 2 of this Agreement, which is in addition to anything of value to
which Executive is entitled.


(d)Executive acknowledges, warrants and represents that this Agreement is
executed by him knowingly and voluntarily, and that he has not been coerced in
any way to execute this Agreement. Executive acknowledges, warrants and
represents that his decision to execute this Agreement is not based upon any
representations or statements of any kind by the Company as to the merits, legal
liability or value of the claims he may have or may have had. Executive also
acknowledges, warrants and represents that no promise or inducement has been
offered or made except as herein set forth. This Agreement is executed with the
full knowledge and understanding on the part of Executive that there may be more
serious consequences, damages or injuries which are not now known to him and
that any payment or benefits conferred on Executive in consideration of this
Agreement are accepted as final. Executive further agrees and represents that it
is within his contemplation that he may have claims against the Company of
which, at the time of the execution of this Agreement, he has no knowledge or
suspicion, but he agrees and represents that this Agreement extends to all
claims in any way based upon, connected with, or related to the matters released
herein, whether or not known, claimed or suspected by Executive.


(e)Executive has not heretofore assigned or transferred, or purported to assign
or transfer, to any person or entity, any claim or any portion thereof or
interest therein, and Executive agrees to indemnify, defend, and hold the
Company and all other Company Released Parties harmless from any and all claims
based on or arising out of any such assignment or transfer, or purported
assignment or transfer, of any claims, or any portion thereof or interest
therein, including, without limitation, all attorney’s fees and expenses
incurred by the Company or any other Company Released Party in the defense
thereof.


6.2    The Company hereby represents and warrants to Executive that the
execution, delivery and performance of this Agreement by the Company have been
authorized by all necessary actions on the part of the Company.


Section 7.     Other Obligations of Executive and the Company.


7.1    Confidential Information. Except to the extent required in the
performance of the Consulting Services, Executive shall not at any time after
the Separation Date, directly or indirectly, disclose, disseminate or otherwise
publish “confidential information.” For purposes of this Agreement, the term
“confidential information” means any information, data or know-how disclosed to,
or known by, Executive relating the conduct or operation of the business by the
Company, or any business activity under consideration, development or research
by the Company, or which is a business opportunity of the Company and which
information or data has not become a matter of general public knowledge,
including, without limitation, trade secrets, proprietary data, financial and
operating information, and client information. “Confidential information” shall
also include any document or information (whether of the Company or of any
person with which the Company has an agreement with respect to the
confidentiality of information) labeled “confidential,” “proprietary,” or words
of similar import and which has not become a matter of general public

7

--------------------------------------------------------------------------------




knowledge. Further, at no time after the execution of this Agreement nor for
performance of the Consulting Services shall the Company provide Executive with
any material non-public information about the Company.


7.2    Return of Property. Executive represents and warrants that, on or before
the effective date of the Agreement, Executive will return to the Company all
property belonging to the Company, including, but not limited to, all keys,
access cards, office equipment, computers, cellular telephones, notebooks,
documents, records, files, written materials, electronic information, credit
cards bearing the Company’s name, and other Company property (originals or
copies in whatever form) in Executive’s possession or under Executive’s control.
Notwithstanding the foregoing, if Executive deletes, destroys or otherwise
removes, in a manner reasonably acceptable to the Company, all confidential
information from Executive’s cell phone and laptop and Executive certifies to
the Company in writing to such deletion, destruction and removal, including the
manner thereof, then Executive may retain such cell phone and laptop.


7.3    Indemnification. The Company shall indemnify Executive for his actions
and omissions as an officer and director and provide for advancement of expenses
in connection therewith to the maximum extent permitted by the Company’s state
of incorporation, including, without limitation, in connection with the matter
of Clanton et. al. v. Brogdon et. al., Case No. 13-CV-717-M, pending in the
District Court for the County of Oklahoma, State of Oklahoma. The Company shall
maintain, for at least three (3) years after the Separation Date, an adequate
officer’s and director’s liability policy covering Executive for actions and
omissions during the term of his employment with the Company.


Section 8.    Section 409A. This Agreement is intended to comply with Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”), or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Executive on account of non-compliance with Section 409A.
Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to Executive in connection with his termination of employment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A, and Executive is determined to be a “specified employee” as
defined in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Separation Date (the “Specified Employee Payment Date”). The aggregate of
any payments that would otherwise have been paid before the Specified Employee
Payment Date shall be paid to

8

--------------------------------------------------------------------------------




Executive in a lump sum, without interest, on the Specified Employee Payment
Date and thereafter, any remaining payments shall be paid without delay in
accordance with their original schedule.
    
Section 9.    Miscellaneous.


9.1    Binding Effect; Assignment. This Agreement shall inure to the benefit of
and shall be binding upon the Executive, Executive’s executor, administrator,
heirs, personal representatives and assigns, and upon the Company and its
successors and assigns. This Agreement shall not be assignable by Executive, and
shall be assignable by the Company to any corporation or other entity resulting
from any reorganization, merger or consolidation of the Company with any other
corporation or entity or to any corporation or entity to, or with which, the
Company’s business or substantially all of its assets may be sold, exchanged or
transferred.


9.2    Governing Law. This Agreement shall be deemed to be made in, and in all
respects shall be interpreted, construed and governed by and in accordance with,
the laws of the State of Georgia, without giving effect to principles of
conflicts of laws. The venue for any dispute arising out of or related to this
Agreement shall be the Superior Court of Fulton County, Georgia or the United
States District Court for the Northern District of Georgia, in Atlanta, Georgia,
and the parties each consent to the exercise of jurisdiction and venue by such
courts.


9.3    Invalid Provisions. With the exception of the provisions set forth in
Sections  4 and 5 of this Agreement, the parties hereto agree that: (i) the
agreements, provisions and covenants contained in this Agreement are several and
divisible, that none of such agreements, provisions or covenants depends upon
any other provision, agreement or covenant for its enforceability, and that each
such agreement, provision, and covenant constitutes an enforceable obligation
between the Company and Executive; and (ii) neither the invalidity nor the
unenforceability of any agreement, provision or covenant of this Agreement shall
affect the other agreements, provisions or covenants hereof, and this Agreement
shall remain in full force and effect and be construed in all respects as if
such invalid or unenforceable agreement, provision or covenant were omitted. The
Company and Executive further agree that: (x) if any of the provisions of
Section 4 of this Agreement are declared illegal, invalid or unenforceable, as a
result of a challenge initiated by Executive or on his behalf, or otherwise
caused by Executive, then the Company may, at its option, declare this entire
Agreement null and void; and (y) if any of the provisions of Section 5 of this
Agreement are declared illegal, invalid or unenforceable, as a result of a
challenge initiated by the Company, then Executive may, at his option, declare
this entire Agreement null and void. If this Agreement is declared null and void
by the Company or Executive pursuant to this Section 9.3, then Executive shall
immediately reimburse to the Company all amounts paid to Executive pursuant to
this Agreement.


9.4    Effect of Breach of this Agreement. If the Company fails to make the
Initial Deposit or any Monthly Deposit or any Monthly Benefit Payment when due
under this Agreement, then all unpaid amounts payable under Section 2 of this
Agreement shall become immediately due and payable, together with interest
accrued on such amounts from the Separation Date at a rate of twelve percent
(12%) per annum. If Executive breaches any of the provisions of this Agreement,
then the Company shall give written notice thereof to Executive in accordance
with Section 9.9 of such Agreement, and if Executive fails to cure such breach
within five (5) days after his receipt of

9

--------------------------------------------------------------------------------




such notice, then the Company shall be relieved of its obligation to make any
further payments to Executive pursuant to Section 2 of this Agreement. The
parties agree that if any dispute, litigation, or other proceeding is brought
with respect to the enforcement of this Agreement or any provision hereof, the
prevailing party in such dispute, litigation, or other proceeding shall be
entitled to recover its reasonable attorneys’ fees and all other costs and
expenses incurred in the enforcement of this Agreement, unless such action is
based on the ADEA or OWBPA, in which case costs and expenses, including
attorney’s fees, are governed by federal law.


9.5    Entire Agreement. Executive represents and acknowledges that, in
executing this Agreement, he has not relied upon any oral representations or
written representations or statements not expressly made a part hereof made by
anyone with regard to the subject matter, basis or effect of this Agreement.
This Agreement, together with the Escrow Agreement, embodies the entire
agreement of the parties with respect to the subject matter hereof, and all
statements and writings which pre-date the execution hereof are superseded
hereby, including, without limitation, the Employment Agreement between the
Company and Executive effective January 10, 2011, as amended, which is
superseded in its entirety.


9.6    Equitable Relief. It is expressly agreed among the parties hereto that
monetary damages would be inadequate to compensate a party hereto for any breach
by any other party of its covenants and agreements in this Agreement.
Accordingly, the parties agree and acknowledge that any such violation or
threatened violation will cause irreparable injury to the other and that, in
addition to any other remedies which may be available, such party shall be
entitled to injunctive relief against the threatened breach of this Agreement or
the continuation of any such breach without the necessity of proving actual
damages and without posting any bond or other security, and may seek to
specifically enforce the terms of this Agreement.


9.7    Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning of
interpretation of this Agreement.


9.8    Legal Fees. Each party hereto shall be responsible for its own, and not
the other party’s, legal fees incurred in connection with the negotiation,
preparation and execution of this Agreement; provided, however, that, unless
Executive shall have revoked this Agreement as set forth in Section 4(d) of this
Agreement, the Company shall reimburse Executive for his reasonable legal fees
incurred in connection with the negotiation, preparation and execution of this
Agreement up to a maximum of $7,500.00, with such reimbursement payable on the
first business day after the expiration of the revocation period set forth in
Section 4(d) of this Agreement.


9.9    Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by prepaid overnight
courier (providing proof of delivery) or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses:



10

--------------------------------------------------------------------------------




If to Executive, addressed to:
Boyd P. Gentry
84 Palisades Road, N.E.                
Atlanta, Georgia 30309                


If to the Company, addressed to:
AdCare Health Systems, Inc.
1145 Hembree Road
Roswell, GA  30076
Attention: Chairman                


or at such other place or places or to such other person or persons as shall be
designated in writing by the parties hereto in the manner provided above for
notices.


9.10    Facsimile Signature; Counterparts. This Agreement may be executed and
delivered by facsimile signature and in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.


9.11    Waiver. The waiver by either party hereto of a breach of any provision,
agreement or covenant of this Agreement by the other party hereto shall not
operate or be construed as a waiver of any prior or subsequent breach of the
same or any other provision, agreement or covenant by such other party hereto.


9.12    Amendment. This Agreement may be modified only by written instrument
signed by each of the parties hereto.




[Signatures on following page]





11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Executive has executed and delivered this Separation
Agreement and General Release, and the Company has caused this Separation
Agreement and General Release to be duly executed and delivered by its officer
thereunto duly authorized, all as of the last day and year written below.
                        


 
AGREED:
 
/s/ Boyd P. Gentry
 
BOYD P. GENTRY
 
Date: May 29, 2014
 
ADCARE HEALTH SYSTEMS, INC.:
 
By: /s/ David A. Tenwick
 
David A. Tenwick
 
Its: Chairman
 
Date: May 29, 2014

                



12